IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20678
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOHN E. CORMIER,

                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-99-CR-254-1
                        --------------------
                           March 16, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent John E.

Cormier in his direct criminal appeal has filed a motion for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Cormier has not filed a

response.

     Our independent review of the brief filed by counsel and of

the record reveals no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-20678
                               -2-

counsel is excused from further responsibilities, and the APPEAL

IS DISMISSED.